Exhibit 10.31


SECURITY AGREEMENT (CASH)
This SECURITY AGREEMENT (CASH), dated as of AUGUST 12, 2016 (as amended,
supplemented or otherwise modified from time to time in accordance with the
provisions hereof, this "Agreement"), is made by and between DIGITAL TURBINE
MEDIA, INC. (f7k/a Appia, Inc., fyk/a PocketGear, Inc.), a Delaware corporation
("Grantor"), in favor of SILICON VALLEY BANK ("Secured Party").
WHEREAS, on the date hereof, Secured Party has made loans to Grantor (the
"Loans"), evidenced by that certain Third Amended and Restated Loan and Security
Agreement dated as of June 11, 2015 (as amended, supplemented or otherwise
modified from time to time, the "Loan Agreement");
WHEREAS, this Agreement is given by Grantor in favor of Secured Party to secure
the payment and performance of all of the Obligations under the Loan Agreement
(collectively, the "Secured Obligations"); and
WHEREAS, it is a condition precedent to the Loan Agreement that Grantor execute
and deliver this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.     Definitions.
(a)Capitalized terms used but not otherwise defined herein shall have the
meanings assigned to such terms in the Loan Agreement.
(b)Unless otherwise specified herein, all references to Sections and Schedules
herein are to Sections and Schedules of this Agreement.
(c)Unless otherwise defined herein, terms used herein that are defined in the
UCC shall have the meanings assigned to them in the UCC. If a term is defined in
Article 9 of the UCC differently than in another Article of the UCC, however,
the term has the meaning specified in Article 9.
(d)For purposes of this Agreement, the following terms shall have the following
meanings:
"Cash Collateral" has the meaning set forth in Section 2.
"Event of Default" has the meaning set forth in the Loan Agreement.
"First Priority" means, with respect to any lien and security interest purported
to be created in any Cash Collateral pursuant to this Agreement, such lien and
security interest is the most senior lien to which such Cash Collateral is
subject (subject only to liens permitted under the Loan Agreement).





--------------------------------------------------------------------------------

Exhibit 10.31


"Pledged Deposit Account" means the Collateral Money Market Account maintained
by Bank with Account Number
"Proceeds" means "proceeds" as such term is defined in section 9-102 of the UCC
and, in any event, shall include, without limitation, all dividends or other
income from the Collateral, collections thereon or distributions with respect
thereto.
"Secured Obligations" has the meaning set forth in the Recitals to this
Agreement.
"UCC" means the Uniform Commercial Code as in effect from time to time in the
State of California or, when the laws of any other state govern the method or
manner of the perfection or enforcement of any security interest in any of the
Cash Collateral, the Uniform Commercial Code as in effect from time to time in
such state.
2.    Grant of Security Interest. Grantor hereby pledges and grants to Secured
Party, and hereby creates a continuing First Priority lien and security interest
in favor of Secured Party in and to all of its right, title and interest in and
to the following, wherever located, whether now existing or hereafter from time
to time arising or acquired (collectively, the "Cash Collateral"): the Pledged
Deposit Account, and in any and all monies at any time held therein, all
interest and income thereon, all general intangibles arising therefrom or
relating thereto, all documents, instruments and agreements evidencing the
Pledged Deposit Account, and all extensions, renewals and replacements of,
additions to and Proceeds of any of the same.
3.    Secured Obligations. The Cash Collateral secures the due and prompt
payment and performance of the Secured Obligations.
4.    Perfection of Security Interest and Further Assurances.
(a)    Grantor agrees that it shall not pledge, assign, transfer or otherwise
dispose of all or any part of the Cash Collateral, or create or permit to exist
any security interest or other encumbrance on the Cash Collateral, other than in
favor of Secured Party or in connection with Subordinated Debt. Grantor agrees
that at any time and from time to time, at the expense of Grantor, Grantor will
promptly execute and deliver all further instruments and documents, obtain such
agreements from third parties, and take all further action, that may be
necessary or desirable, or that Secured Party may request, in order to create
and/or maintain the validity, perfection or priority of and protect any security
interest granted or purported to be granted hereby or to enable Secured Party to
exercise and enforce its rights and remedies hereunder or under any other
agreement with respect to any Cash Collateral.
(b)    Grantor irrevocable appoints Secured Party as Grantor's attorney-in-fact
to take any action and to execute any instrument to accomplish the purposes of
this Agreement regardless of whether an Event of Default has occurred.
    
5.    Amount of Cash Collateral. On or before August 12, 2016, Grantor shall
deposit Three Million Dollars ($3,000,000) into the Pledged Deposit Account. The
parties to this Agreement do not intend that Grantor's delivery of funds to the
Pledged Deposit Account as herein provided to constitute an





--------------------------------------------------------------------------------

Exhibit 10.31


advance payment of any Secured Obligations or liquidated damages. Grantor shall
not be permitted to withdraw funds from the Pledged Deposit Account, including
any interest earned thereunder.
6.    Representations and Warranties. Grantor represents and warrants as
follows:
(a)    The pledge of the Cash Collateral pursuant to this Agreement creates a
valid and perfected First Priority security interest in the Cash Collateral,
securing the payment and performance when due of the Secured Obligations.
(b)    It has full power, authority and legal right to pledge the Cash
Collateral pursuant to this Agreement.
(c)    It has the power and authority to execute and deliver this Agreement and
to perform its obligations under this Agreement.
(d)    The execution and delivery by Grantor of this Agreement and the
performance by Grantor of its obligations under this Agreement have been duly
authorized.
(e)    The execution and delivery by Grantor of this Agreement and the
performance by Grantor of its obligations under this Agreement, do not and will
not contravene (i) any material law or regulation binding on or affecting
Grantor, (ii) any material contractual restriction with a Person binding on
Grantor, (iii) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Grantor, or (iv)
the organizational documents of Grantor.
(f)    The execution and delivery by Grantor of this Agreement and the
performance by Grantor of its obligations under this Agreement, do not require
any order, consent, approval, license, authorization or validation of, or
filing, recording or registration with, or exemption by any governmental or
public body or authority, or subdivision thereof, binding on Grantor, except as
already has been obtained or made;
(g)    This Agreement has been duly executed and delivered by Grantor and is the
binding obligation of Grantor, enforceable against Grantor in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors'
rights.
7.    Reasonable Care. Secured Party shall have no duty with respect to the care
and preservation of the Cash Collateral beyond the exercise of reasonable care.
Secured Party shall be deemed to have exercised reasonable care in the custody
and preservation of the Cash Collateral in its possession if the Cash Collateral
is accorded treatment substantially equal to that which Secured
8.    Party accords its own property, it being understood that Secured Party
shall not have any responsibility for (a) ascertaining or taking action with
respect to any claims, the nature or sufficiency of any payment or performance
by any party under or pursuant to any agreement relating to the Cash Collateral
or other matters relative to any Cash Collateral, whether or not Secured Party
has or is





--------------------------------------------------------------------------------

Exhibit 10.31


deemed to have knowledge of such matters, or (b) taking any necessary steps to
preserve rights against any parties with respect to any Cash Collateral. Nothing
set forth in this Agreement nor the exercise by Secured Party of any of the
rights and remedies hereunder or as may be available to it by law shall relieve
Grantor from the performance of any obligation on Grantor's part to be performed
or observed in respect of any of the Cash Collateral.


9.    No Waiver and Cumulative Remedies. Secured Party shall not by any act
(except by a written instrument pursuant to Section 9), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Event of Default. All rights and remedies herein
provided are cumulative and are not exclusive of any rights or remedies provided
by law or under the Loan Agreement.
10.    Amendments. None of the terms or provisions of this Agreement may be
amended, modified, supplemented, terminated or waived, and no consent to any
departure by Grantor therefrom shall be effective unless the same shall be in
writing and signed by Secured Party and Grantor, and then such amendment,
modification, supplement, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which made or given.
11.    Addresses for Notices. All notices and other communications provided for
in this Agreement shall be in writing and shall be given in the manner and
become effective as set forth in the Loan Agreement.
12.    Continuing Security Interest: Further Actions. This Agreement shall
create a continuing First Priority lien and security interest in the Cash
Collateral and shall (a) subject to Section 12, remain in full force and effect
until payment and performance in full of the Secured Obligations, (b) be binding
upon Grantor, its successors and assigns, and (c) inure to the benefit of
Secured Party and its successors, transferees and assigns; provided that Grantor
may not assign or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of Secured Party.
13.    Termination: Release. On the date on which all Secured Obligations have
been paid and performed in full, Secured Party will, at the request and sole
expense of Grantor, (a) duly assign, transfer and deliver to or at the direction
of Grantor (without recourse and without any representation or warranty) such of
the Cash Collateral as may then remain in the possession of Secured Party,
together with any monies at the time held by Secured Party hereunder to another
deposit account of Grantor maintained with Secured Party, and (b) execute and
deliver to Grantor a proper documentation acknowledging the satisfaction and
termination of this Agreement.
14.    GOVERNING LAW. This Agreement and any claim, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this
15.    Agreement and the transactions contemplated hereby shall be governed by,
and construed in accordance with, the laws of the State of California. This
Agreement is a Loan Document (as defined in the Loan Agreement) and the
provisions of Section 11 of the Loan Agreement apply to this Agreement and are
incorporated herein, mutatis mutandis, as if a part hereof. The rights or
remedies





--------------------------------------------------------------------------------

Exhibit 10.31


of Secured Party hereunder are in addition to the rights and remedies of Bank
under the Loan Agreement.


16.     Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or in
electronic (i.e., "pdf or "tif) format shall be effective as delivery of a
manually executed counterpart of this Agreement. This Agreement and the Loan
Agreement constitute the entire contract among the parties with respect to the
subject matter hereof and supersede all previous agreements and understandings,
oral or written, with respect thereto.
[SIGNATURE PAGE FOLLOWS]

IN WITNESS WHEREOF, the parties hereto have executed this SECURITY AGREEMENT
(CASH) as of the date first above written.
DIGITAL TURBINE MEDIA, INC.,
as Grantor
 
By: /s/ Andrew Schleimer
Name: Andrew Schleimer
Title: CFO
 
SILICON VALLEY BANK,
as Secured Party


By /s/ Jonathan Wolfert
Name: Jonathan Wolfert
Title: Vice President



